Exhibit 10.2
BorgWarner Inc.


World Headquarters
3850 Hamlin Road
Auburn Hills
Michigan 48326, USA
Tel: +1 248-754-9200



Revised Offer June 7, 2020 


Daniel Etue




Dear Dan:


I am pleased to confirm our offer to you to join BorgWarner Inc. effective July
20, 2020 or such earlier date as you and we may agree (“Start Date”). The
details regarding the position, compensation and other support that will be
provided are included below.


1.Position: The position being offered is Vice President and Controller. In this
position, you will be based out of the BorgWarner World Headquarters in Auburn
Hills, Michigan, reporting directly to the Chief Financial Officer, Kevin
Nowlan.


2.Base Salary & Management Incentive Plan: The annualized target cash
compensation will be $502,500, less applicable taxes and withholdings. This
represents an annual base salary of $335,000 ($27,916.67 per month) and an
annual 2020 Management Incentive Plan (“MIP”) target bonus opportunity of 50% of
your base salary or $167,500. As the Company has implemented a temporary 10% pay
reduction for executives in response to the business challenges during the
COVID-19 crisis, your base salary will be reduced to $301,500 ($25,125 per
month) until at least October 1, 2020 at which time the Company plans to review
the situation for possible reinstatement of the salary reductions. The MIP does
not constitute a promise of payment. Your actual MIP payout will depend on the
Company’s financial performance and it is subject to, and governed by, the terms
and requirements of the MIP. The actual bonus payout for 2020 will be based on
company performance results and will be prorated from your Start Date. Bonus
payments are typically made in February each year.


3.Long-Term Incentive Plan: In this position, you will also be eligible to
participate in the BorgWarner Inc. 2018 Stock Incentive Plan (“SIP”). Awards
under the SIP are currently made in Performance Shares and Restricted Stock,
subject to Board of Directors approval and according to the SIP provisions.
Awards are typically made in February of each year. It is expected that you will
be eligible for annual awards starting in 2021 equivalent to 85% of your base
salary, a value of $285,000 in total based on your initial base salary. Based on
the current plan design, two-thirds of this total value will be delivered in
Performance Shares (for the period that begins in 2021 and ends December 31,
2023 in the case of the initial grant), and one-third will be delivered in
Restricted Stock. Also based on the current plan design, the actual number of
Performance Shares paid out is dependent (a) on Total Shareholder Return versus
our peer group over the performance period for one-third of the Performance
Shares, (b) on the Company’s revenue growth versus the growth in vehicle
production over the performance period for one-third of the Performance Shares,
and (c) on the Company’s adjusted earnings per share in the third year of the
performance period for the remaining one-third of the Performance Shares. There
is a maximum potential payout of 200% associated with the Performance Shares.
Regarding the Restricted Stock, fifty





--------------------------------------------------------------------------------



percent will vest on February 28 following the second anniversary of the grant;
the remainder will vest on February 28 following the third anniversary of the
grant.


4.Perquisite Allowance: With your position, you will also be eligible to receive
a perquisite allowance in the amount of $25,000 per year, paid semi-monthly.
This is intended to cover costs associated with lease/purchase of a vehicle
along with the associated maintenance costs, financial planning and tax
preparation advice.


5.Sign-On Awards: To compensate you for certain forfeitures upon leaving your
previous employer and as an inducement to join the Company, you will be granted
the following awards:


(a)Prorated participation in the 2020-2022 long term incentive program
including: (1) an award of 4,300 Performance Shares under the 2020-2022
performance period and (2) 2,500 restricted shares vesting as to 50% of the
shares on February 28, 2022 and 50% of the shares on February 28, 2023 provided
that you are still employed on the respective vesting dates. The performance
share award will be formally approved by the Compensation Committee of the Board
of Directors at its July 2020 meeting.


(b)An award of 7,000 restricted shares vesting as to 4,000 of the shares on the
first anniversary of the grant date and 3,000 of the shares on the second
anniversary of the grant date provided that you are still employed on the
respective vesting dates.


(c)A cash bonus of $67,000 payable on the first regular pay date following the
three-month anniversary of your hire date.


6.Severance: In the event that your employment is involuntarily terminated
without Cause at any time prior to the eighteen (18) month anniversary of your
Start Date you will be entitled to a lump sum cash severance payment of twelve
(12) months of your then-prevailing annual base salary. In the event that your
employment is involuntarily terminated without Cause at any time prior to the
one-year anniversary of your Start Date you will be entitled to a cash payment
equal to the closing share price on your termination date multiplied by the
number of shares resulting from the multiplication of 4,000 restricted shares
scheduled to vest on that anniversary by percentage of the one-year that has
elapsed through the termination date. The severance payment and restricted
stock-vesting in this Paragraph 6 is subject to your (i) entering into a release
of claims in a form acceptable to the Company within 30 days following your
termination of employment and (ii) your compliance with your BorgWarner
Non-Compete and Confidentiality Agreement (Enclosure). The severance payment
will be made on the first regular payroll date following the date that the
release of claims becomes irrevocable.


7.BorgWarner Retirement Savings Plan: You will be eligible to participate in the
BorgWarner Retirement Savings Plan (RSP) which has three components (Enclosure):


•After sixty (60) days of employment, you will be eligible to participate in the
Company Retirement Account (CRA), in which the Company will contribute 4%
          



--------------------------------------------------------------------------------



of your annual earnings plus 4% of your annual earnings in excess of the social
security taxable wage base ($137,700 in 2020).


•You may immediately participate in the second account, the Employee Savings
Account (SA), which allows you to contribute from 1% to 70% of your earnings and
the Company will match 100% up to 3% of your contributions into this account.


•Finally, the Retiree Health Account (RHA), in which you may contribute 1% to 3%
of your earnings and the Company will match 100% of your contributions up to
$500 per year.


8.BorgWarner Retirement Savings Excess Plan: You will be eligible to participate
in BorgWarner’s Retirement Savings Excess Plan in accordance with terms and
conditions (Enclosure).


9.Benefits: As a regular full-time employee of BorgWarner, you will also be
eligible to participate in the following benefit programs upon your start date:


•Medical and prescription drug insurance;
•Dental and vision insurance;
•Life insurance in the amount of two times your annual base salary up to a
maximum of $1,000,000 (you may purchase additional life insurance for yourself,
your spouse, and/or your dependents);
•Accidental Death & Dismemberment Insurance in the amount of one times your base
annual salary up to a maximum of $1,000,000;
•Travel accident insurance in the amount of five times your annual base salary
up to a maximum of $500,000;
•Short-term and long-term disability insurance;
•Health care and dependent care flexible spending accounts (FSA);
•Nine (9) Company paid holidays for the balance of 2020 (Enclosure);
•Ten (10) paid vacation days in 2020 and twenty (20) paid vacation days in 2021.


Your eligibility to participate in the above benefits, including the Retirement
Savings Plan and Retirement Savings Excess Plan, is governed by applicable law
and the benefit plan documents, both of which can change at any time.


This offer of employment is contingent upon successful completion of
pre-employment hair drug testing, background verification including education,
SSN Verification, criminal background check, verification of your legal right to
work for BorgWarner in the United States and the signing of the BorgWarner
Non-Compete and Confidentiality Agreement (Enclosure). The employment resulting
from your acceptance is at-will of either party, and therefore, terminable by
you or BorgWarner Inc. at any time.


Additionally, by signing this offer letter, you represent that your employment
with BorgWarner shall not breach any agreement you have with any third party,
including your previous employer.
          



--------------------------------------------------------------------------------





Dan, we are confident that you will find this position both challenging and
rewarding, and I look forward to the opportunity to working with you in the
future.


Please indicate your acceptance of this offer by signing below on or before June
10, 2020 and returning a copy of this letter to me.


Sincerely,




/s/ Richard D. Greb




Richard D. Greb
Vice President, Corporate Human Resources




Enclosures:
1.Retirement Savings Plan
2.BorgWarner Excess Plan
3.Holiday Schedule 2020
4.BorgWarner Employee Non-Compete and Confidentiality Agreement


I understand and accept this offer and the compensation and other support
provided as detailed above.






Acceptance: /s/ Daniel R. Etue Date: 6/9/2020










          

